Citation Nr: 1233770	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case was most previously before the Board in April 2012 and was remanded for the purpose of affording the Veteran a VA examination.

In April 2009 the Veteran testified at a video hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.


FINDING OF FACT

There has been no demonstration by competent clinical, or credible lay, evidence of record that hypertension is etiologically related to, or chronically aggravated by, service or service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, or chronically aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in December 2005, March 2006, October 2008, January 2010, and April 2012,  the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2006, letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As complete VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are private and VA records, as well as the Veteran's records from the Social Security Administration (SSA).  The Veteran has undergone VA examinations that have addressed the medical matters presented by the appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners performed contemporaneous physical examinations of the Veteran and elicited information concerning the Veteran's military service.  The opinions considered the pertinent evidence of record and contained supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In accordance with the April 2012 Board remand the Veteran was scheduled for a VA examination that was to address medical matters pertaining to the appeal, in particular, the question of whether the Veteran's hypertension was aggravated by his service-connected PTSD or diabetes mellitus.  The Veteran failed to appear for the scheduled VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hypertension may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006.  The current 38 C.F.R. § 3.310(b) sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged. Given what appear to be substantive changes, and because the Veteran's claim (received in November 2005) was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In a July 2007 RO decision the Veteran was granted service connection for PTSD and diabetes mellitus.  The Veteran asserts, in part, that his hypertension is related to his service-connected PTSD and diabetes mellitus.  

A VA record indicates that the Veteran was diagnosed with hypertension in 1994.

At an April 2006 VA diabetes examination, it was noted that the Veteran was diagnosed with diabetes in 2002.  The examiner stated that while the Veteran's myocardial infarction predated his diabetes diagnosis, the diabetes could have been present for a few years prior to the diagnosis and could have contributed to his cardiovascular development.

At a September 2006 VA heart examination, the examiner noted that the Veteran's coronary artery disease was likely related to hyperlipidemia, hypertension, and diabetes mellitus.  The examiner essentially stated that, due to a lack of service treatment records for review, it was mere speculation to state whether the Veteran's hypertension was related to service.  

At a May 2008 VA examination, the examiner stated that the Veteran's hypertension was not secondary to his diabetes mellitus.  The examiner essentially noted that the Veteran's hypertension had its onset at least five years prior to the diabetes.  

At the April 2009 Board hearing, the Veteran stated that he could not recall if he had been diagnosed with hypertension prior to being diagnosed with diabetes.  The Veteran indicated that he had first been informed that he had high blood pressure upon return home from Vietnam.  

At a February 2010 VA examination, the examiner stated that the Veteran's hypertension was not related to his military service.  In a May 2011 addendum the examiner indicated that the Veteran's hypertension was not related to or secondary to his service-connected PTSD.  

The Board finds that the preponderance of the competent and credible evidence does not show that the Veteran's hypertension is causally related to his service-connected diabetes or PTSD.  The May 2008 VA examiner, after reviewing the Veteran's claims file and performing a contemporaneous examination, clearly stated that the Veteran's hypertension was not caused by the Veteran's service-connected diabetes.  The May 2008 VA examiner provided a sound rationale for the opinion expressed, and it is clear that the opinion was based on a comprehensive review of the Veteran's medical history.  Additionally, there is no medical examiner's opinion of record suggesting a link between the Veteran's hypertension and his PTSD, and the February 2010 VA examiner specifically stated that the Veteran's hypertension was not related to his PTSD.

As for direct service connection, the Veteran's service treatment records reveal that hypertension was not noted in service, including on the Veteran's January 1970 service separation examination.  The report of medical history at separation shows that the Veteran denied a history of high blood pressure and the separation examination shows that blood pressure was 120/86.  No defects or diagnoses were noted on the separation examination report.  There is no medical opinion relating such disability to the Veteran's military service.  In fact, the February 2010 VA examiner specifically noted that the Veteran's hypertension was not related to his military service.  While the Veteran reported to the examiner that hypertension was diagnosed while being released from service, the examiner indicated that the service treatment records did not show hypertension.  Further, the competent medical evidence of record does not show that the Veteran's hypertension was manifest to a compensable degree within the year after active service.

While the Veteran has submitted medical articles in support of his claim, the articles are not specific to the Veteran and do not relate the Veteran's hypertension to service or to service-connected disability.  In short, the medical literature submitted by the Veteran does not contain the specificity to constitute competent evidence of the claimed medical nexus.  Sacks v. West, 11 Vet. App. 314 (1998).

The Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to establish a matter that requires medical knowledge, such as providing the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

To the extent that the Veteran has asserted that hypertension has its onset either in service or shortly after service and has been continuous since that time, the Board finds those assertions are not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  The Veteran has made inconsistent statements regarding the onset and continuity of hypertension.  At the Board hearing, he stated that the first time he was diagnosed with hypertension was after he come home from Vietnam and also indicated that he could not recall if the diagnosis of hypertension was before or after the diagnosis of diabetes mellitus.  As noted, above, in February 2010, he indicated to the VA examiner that the diagnosis of hypertension was in 1970 at the time of discharge from service.  It is also noted that he denied a history of high blood pressure at the time of his separation from service.  The Board finds that the inconsistencies weigh against the credibility of the assertions of onset and continuity regarding hypertension.  

As such, the preponderance of the evidence is against service connection for hypertension, on a direct or secondary basis.

To the extent that the Veteran may be claiming hypertension as a result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that the Veteran must submit medical evidence of a causal relationship between his current condition and service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the Veteran must provide satisfactory evidence of a relationship between his service and hypertension.  38 U.S.C.A. § 1154(b).  He has not done so in this case.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus, is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


